Exhibit 10.2

SETTLEMENT AGREEMENT

          This Settlement Agreement (the “Agreement”) is effective as of the __
day of May 2008 (the “Effective Date”) by and between VNUS Medical Technologies,
Inc., a Delaware corporation having a place of business at 5799 Fontanoso Way,
San Jose, California 95138 (“VNUS”), and AngioDynamics, Inc., a Delaware
corporation having a place of business at 603 Queensbury Avenue, Queensbury, New
York 12804 (“AngioDynamics”) and Vascular Solutions, Inc., a Minnesota
corporation having a place of business at 6464 Sycamore Court, Minneapolis,
Minnesota 55369 (“VSI”) (collectively “the Parties”).

RECITALS

          WHEREAS, on or about October 12, 2005, VNUS filed a First Amended
Complaint against Diomed Holdings, Inc., Diomed, Inc. (collectively “Diomed”),
AngioDynamics, and VSI in the United States District Court for the Northern
District of California, Civil Action No. C05-02972-MMC, (the “Civil Action”)
alleging that each of Diomed, AngioDynamics and VSI has infringed U.S. Patent
Nos. 6,258,084, 6,638,273, 6,752,803, and 6,769,433 (the “Patents-in-Suit”);

          WHEREAS, Diomed, AngioDynamics and VSI have denied the allegations in
the First Amended Complaint and have asserted and attempted to assert by way of
affirmative defenses and counterclaims that the Patents-in-Suit are not
infringed, are invalid and are unenforceable;

          WHEREAS, on or about March 14, 2008, Diomed filed Voluntary Petitions
under Chapter 11 of the United States Bankruptcy Code, which resulted in a stay
of the Civil Action as to Diomed pursuant to Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a).

          WHEREAS, through the execution of this Agreement, VNUS and
AngioDynamics and VSI desire to resolve all claims and counterclaims, potential
claims and counterclaims, and contemplated claims and counterclaims as to the
Patents-in-Suit, including but not limited to all claims raised or asserted in
the Civil Action.

** The appearance of a double asterisk denotes confidential information that has
been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

1

--------------------------------------------------------------------------------


          NOW, THEREFORE, in consideration of the promises made hereunder and
for other good and valuable consideration, and intending to be legally bound,
the Parties agree as follows:

DEFINITIONS

          1. “Affiliates” shall mean any corporation, firm, partnership or other
entity, which directly or indirectly owns, is owned by or is under common
ownership with a Party to this Agreement to the extent of at least fifty-one
percent (51 %) of the equity having the power to vote on or direct the affairs
of the entity, and any person, firm, partnership, corporation or other entity
actually controlled by, controlling or under common control with a Party to this
Agreement.

          2. “Covered Products” shall mean the following products that are
usable to perform ELA:

          **

The foregoing products shall be deemed Covered Products if they are usable to
perform ELA, regardless of whether Licensees provide product labeling,
instructions, training, or marketing activities related to performance of ELA.
Covered Products shall not include:

          **

A current list of each Licensee’s Covered Products that are currently marketed
in the Territory or FDA cleared for marketing in the Territory are identified in
Exhibit A hereto.

          3. “ELA” and “Field” shall both mean endovenous thermal ablation based
on laser and/or light delivered to a vein or into a vein lumen. The term
ablation shall include: therapy, vein diameter reduction, vein occlusion, vein
damage, vein destruction, and venous reflux treatment. The Field does not
include (i) multiple use endovenous products other than laser consoles or other
laser or light sources; (ii) endovenous thermal ablation based on delivery to a
vein or into a vein lumen energy other than laser and/or light energy, such as
RF, electrical current, microwave, circulating hot fluid, and ultrasound; (iii)
**; (iv) methods of restoring vein valve competence or limited, controlled vein
shrinkage to restore normal venous function; and (v) **. Notwithstanding the
foregoing, the exclusion of ** from the Field shall not be read to prevent
either Licensee from marketing its current Covered Products listed in Exhibit A
and any

2

--------------------------------------------------------------------------------


future Covered Product that incorporates only insubstantial changes in design
and function and does not facilitate ** more so than any current Covered
Product.

          4. “Licensee” or “Licensees” shall mean individually or collectively
AngioDynamics and VSI and their respective Affiliates.

          5. “Licensed Patents” shall mean the following U.S. patents and
pending application:

 

 

 

 

6,769,433

6,638,273

6,398,780

6,613,045

 

 

 

 

6,752,803

6,179,832

6,969,388

09/825,741

 

 

 

 

6,258,084

6,237,606

6,152,899

 

and any continuations, continuations-in-part, divisionals, reissues or
reexaminations (in each case either direct or indirect through one or more
intervening patents or applications) of any of the patents or patent application
listed above. “Licensed Patents” shall also include any continuations,
continuations-in-part, divisionals, reissues or reexaminations for which all of
the following apply: (a) issue after the Effective Date of this Agreement, (b)
applicable to the Field, and (c) claim priority (either directly or indirectly)
to any member of either patent family descended from U.S. Patent No. 6,200,312
or 6,036,687, whether or not such family member is among the patents and
application listed above. VNUS represents and warrants that the Licensed Patents
include all issued patents that are owned or licensed by VNUS with a right to
sublicense that are applicable to the Field. VNUS further represents and
warrants that the Licensed Patents include all pending patent applications for
which all of the following apply: (a) owned or licensed by VNUS with a right to
sublicense, (b) filed or claim priority to an application filed before June 11,
2003, and (c) applicable to the Field.

          6. “Other VNUS Patents” shall mean any VNUS patents that issue after
the Effective Date without a priority claim to any of the Licensed Patents and
that are applicable to the Field. VNUS further represents and warrants that the
Other VNUS Patents include all pending patent applications for which all of the
following apply: (a) owned or licensed by VNUS

3

--------------------------------------------------------------------------------


with a right to sublicense, (b) do not have a priority claim to any Licensed
Patent, and (c) applicable to the Field.

          7. “Single-Use” shall mean use in one patient and during a single day.

          8. The “Territory” shall mean the United States of America and all
territories and possessions thereof.

          9. “Third Party” or Third Parties” mean any person(s) or entit(ies)
other than VNUS, AngioDynamics and VSI, and their respective Affiliates.

License Grant

          10. VNUS hereby grants to each Licensee a non-exclusive and
non-sublicensable license under the Licensed Patents (but not the Other VNUS
Patents) to make, have made, use, sell, and offer for sale Covered Products in
the Field throughout the Territory.

          11. VNUS hereby grants to each Licensee a non-exclusive and
non-sublicensable license in the Field throughout the Territory under the Other
VNUS Patents to make, have made, use, sell, and offer for sale only its current
Covered Products identified on Exhibit A and any future Covered Product in the
Field that incorporates only insubstantial changes in design and function in
comparison to a current Covered Product. For purposes of this Agreement, a
future Covered Product incorporates only insubstantial changes in design and
function where the changes made do not materially alter the product’s mechanism
of action. Nothing in this Section shall limit the license granted in Section 10
of this Agreement.

          12. The licenses granted in Sections 10 and 11 are not transferable by
a Licensee except to a successor-in-interest as provided in Section 58 of this
Agreement.

Royalty Rate

          13. Each Licensee shall pay to VNUS a royalty for each Covered Product
that is sold or shipped directly or indirectly to a clinical user or clinical
facility in the Territory as follows:

          **

4

--------------------------------------------------------------------------------


          14. Notwithstanding the foregoing, neither Licensee shall be required
to pay any royalty on: (a) any demonstration laser/light source maintained
within the possession of its respective sales employees (limit one per employee
at any time); (b) any Covered Product or any laser/light source provided or
shipped to honor warranty obligations; (c) any Covered Product or any
laser/light source used on a temporary basis as a warranty or service repair
loaner; or (d) on returned Covered Products where credits are issued.

          15. Each Licensee shall pay to VNUS within thirty (30) days of the end
of each fiscal quarter of the respective Licensee the royalties owed for the
respective quarter.

          16. Each Licensee shall report to VNUS within fifteen (15) calendar
days of the end of each fiscal quarter of Licensor monthly reports of: a) the
unaudited total numbers of each Covered Product shipped in the Territory, and b)
the unaudited amount of royalties incurred during the respective quarter.

          17. There shall be no obligation to pay royalties on any Covered
Products sold or shipped after the Term. The above royalty rates shall remain
constant throughout the Term. VNUS shall not seek royalties under this Agreement
from either Licensee for Covered Products sold or shipped outside of the
Territory and not re-sold or re-shipped by or on behalf of the respective
Licensee within the Territory.

Upfront Payment

          18. Each Licensee shall pay to VNUS within three (3) business days of
execution of this Agreement an upfront payment equal to the total royalty owed
on Covered Products that were sold or shipped directly or indirectly to clinical
users or clinical facilities in the Territory through to the end of the
Licensee’s most recent fiscal quarter.

Audit Rights

          19. Licensees shall maintain, and cause to be maintained, all business
records necessary to verify the royalties under Section 15 above. Such records
shall be maintained for a period of three (3) years after each royalty payment
is made.

5

--------------------------------------------------------------------------------


          20. VNUS shall have the right to conduct one pre-scheduled
royalty-related audit per fiscal year of each Licensee during reasonable
commercial hours by an independent third party auditor selected by VNUS and
acceptable by the respective Licensee, such acceptance not to be unreasonably
withheld, conditioned or delayed. If such an audit produces a material (> 2%)
discrepancy, VNUS may have the third party auditor re-audit the respective
Licensee upon demand and with prior notice up to twice more during the
respective fiscal year.

          21. In the event that the auditor determines that additional royalties
are due and the discrepancy is greater than 2% of the total royalties due for
the audited royalty period, then the Licensee shall pay for the expense of the
audit. In the event the auditor determines that royalties were overpaid, VNUS
shall refund the overpayment to the Licensee.

          22. VNUS will only receive the results of any such audit but not the
underlying information, will retain the results in confidence, and all units
information and audit information received by VNUS shall be disclosed solely to
VNUS’s Chief Executive Officer and Chief Financial Officer, who shall use the
information solely for financial auditing purposes or for remedying any failure
to pay royalties due and shall not disclose it to any other person within VNUS.

Future Covered Products

          23. With respect to the issue of whether the Licensees have a license
under Section 11 to the Other VNUS Patents for any future Covered Product, the
Parties agree to negotiate in good faith concerning whether the future Covered
Product incorporates only insubstantial changes in design and function in
comparison to a current Covered Product. If the Parties cannot amicably resolve
any disagreement, the dispute will be submitted to binding arbitration as set
forth below. In all cases the Parties agree that any future Covered Product
which incorporates only insubstantial changes in design and function in
comparison to a current Covered Product remains subject to the exclusions from
the Field set forth in Section 3.

          24. In order to avoid potential future disputes, Licensees agree that
Licensee’s future products within the Field shall be considered Covered Products
(but subject to the restrictions on

6

--------------------------------------------------------------------------------


license to the Other VNUS Patents as set forth in Section 11). Existing
limitations to the Field and exclusions to Covered Products shall apply to
future Covered Products.

Releases and Covenants Not to Sue or Challenge the Enforceability of the
Licensed Patents

          25. VNUS, for itself and its directors, officers, employees, agents,
successors, assigns, and representatives agrees to release, acquit, and forever
discharge, and hereby does release, acquit, and forever discharge, and covenants
not to sue AngioDynamics and VSI and their respective directors, officers,
employees, agents, successors, assigns, and representatives, from or on any of
the following claims or causes of action that existed prior to or as of the
Effective Date of this Agreement:

 

 

 

 

(a)

Any claims asserted in the Civil Action.

 

 

 

 

(b)

Any claims based on or relating to past infringement of any of the Licensed
Patents.

 

 

 

 

(c)

Any claims of past patent infringement relating to any ELA products or products
accused of infringement in the Civil Action.

 

 

 

 

(d)

Any patent-related claims or causes of action that VNUS may have against
AngioDynamics or VSI, including but not limited to any claim for past
infringement of any patents, or claims for costs, damages for past infringement,
or attorney’s fees.

          26. Each Licensee, for itself and its directors, officers, employees,
agents, successors, assigns, and representatives agrees to release, acquit, and
forever discharge, and hereby does release, acquit, and forever discharge, and
covenants not to sue VNUS and its respective directors, officers, employees,
agents, successors, assigns, and representatives, from or on any of the
following claims or causes of action that existed prior to or as of the
Effective Date of this Agreement:

 

 

 

 

(a)

Any claims asserted in the Civil Action.

7

--------------------------------------------------------------------------------


 

 

 

 

(b)

Any claims based on or relating to the enforceability or validity of the
Licensed Patents.

 

 

 

 

(c)

Any claims of patent infringement relating to any products currently sold by
VNUS as of the date of this Agreement.

 

 

 

 

(d)

Any patent-related claims or causes of action that each Licensee may have
against VNUS, including but not limited to any claim for past infringement of
any patents, or claims for costs, damages for past infringement, or attorney’s
fees.

          27. Each Licensee agrees that U.S. Patents Nos. 6,769,433; 6,752,803;
and 6,258,084 are valid, enforceable and indirectly infringed by Licensees in
connection with the accused products in the Civil Action.

          28. Licensees agree not to initiate, support, engage in, participate
in or assist any attempt to invalidate, render unenforceable or narrow any
claims of any of the Licensed Patents.

          29. Although the release set forth in this Agreement is not a general
release, if the release is determined by an arbitrator or court of competent
jurisdiction to be a general release, the Parties expressly waive the rule set
forth in Section 1542 of the California Civil Code (“Section 1542”), which
provides as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.” The Parties further waive any right or benefit to which they
may be entitled under the provisions of any statutes in any other jurisdictions
or common law principle that are identical or similar to the provisions of
Section 1542.

Term/Termination

          30. The Term of this Agreement shall be until the earlier of (i)
September 11, 2017, or (ii) a final non-appealable decision of invalidity or
unenforceability of all unexpired claims asserted in the Civil Action, and of
all applicable claims of all continuations, continuations-in-part, divisionals,
reissues or reexaminations of U.S. Patents Nos. 6,769,433, 6,752,803 and
6,258,084.

8

--------------------------------------------------------------------------------


          31. VNUS and Licensees agree that each Licensee’s obligation to pay
royalties under this Agreement shall terminate if either of the following
circumstances occur: A) All applicable claims of the Licensed Patents are
invalidated, or their scope is substantially narrowed, by a final non-appealable
decision in reissue or reexamination proceedings, such that no claim of any
Licensed Patent covers ELA as then currently practiced, and the claims of the
Other VNUS Patents also do not cover ELA as then currently practiced; or B) All
applicable claims of the Licensed Patents are invalidated, or their scope is
substantially narrowed, by a final non-appealable decision in litigation, such
that no claim of any Licensed Patent covers ELA as then currently practiced, and
the claims of the Other VNUS Patents also do not cover ELA as then currently
practiced.

          32. If at any time during the term either Licensee believes that it is
selling an ELA-related product usable in a method that is not covered by a
Licensed Patent or Other VNUS Patent, it may notify VNUS, and if VNUS disagrees
it shall submit the matter to arbitration as set forth below.

          33. If any Party fails to perform any material covenant of this
Agreement and if such default is not corrected, or if such default is not
correctable, and commercially reasonable steps to prevent such default from
recurring are not taken, within thirty (30) days, after receiving written notice
from the other Party with respect to such default, such other Party shall have
the right to terminate this Agreement with respect only to such defaulting Party
by giving written notice to the Party in default provided the notice of
termination is given within six (6) months of the non-defaulting party becoming
aware of the default and prior to correction of the default. Examples of default
or breach of the Agreement by a Licensee shall be:

 

 

 

          i. Failure to pay the amount of royalty due under this Agreement
within the time so specified or failure to pay any additional royalties found to
be owing as the result of an audit conducted by a third party auditor pursuant
to this Agreement; or

 

 

          ii. Public disparagement of the validity or enforceability of the
Licensed Patents including, but not limited to, any action or proceeding to
challenge the validity or enforceability of the Licensed Patents.

9

--------------------------------------------------------------------------------


In addition, VNUS may immediately terminate this Agreement at its discretion
with respect to a Licensee if such Licensee:

 

 

 

 

a.

Fails to pay to VNUS a minimum quarterly royalty ** in two consecutive fiscal
quarters of Licensee;

 

 

 

 

b.

Markets products in the U.S. that are covered by the Licensed Patents but
outside of the Field, such as multi-use fibers or RF vein ablation catheters; or

 

 

 

 

c.

Becomes insolvent or files for bankruptcy protection (in which case, all rights
automatically revert to VNUS without a tie to the respective Licensee’s
encumbered assets).

If a Party disputes a claim of default or breach, it may initiate Dispute
Resolution under this Agreement, and until a final, non-appealable decision of
the Dispute Resolution Panel, this Agreement shall remain in effect.

Confidentiality

          34. Each of the Parties acknowledges and agrees that the financial
terms of this Agreement constitute confidential information of the other Party.
Each of the Parties agrees for itself, its employees, agents and
representatives, to take all reasonable steps necessary to preserve and protect
the confidentiality of the financial terms of this Agreement, and not to
disclose any such information to any Third Parties without the prior written
consent of the other Parties, except to the extent required by law or otherwise
to comply with applicable securities or regulatory rules or filing standards.
Notwithstanding the foregoing, each Party may disclose the financial terms of
this Agreement under a similar obligation of confidentiality to individual Third
Parties as may be reasonably required in connection with the conduct of its
business affairs, such as when negotiating a license with a non-Party as set
forth in Section 39. Notwithstanding the foregoing, each Party may disclose the
financial terms of this Agreement to a government agency, if disclosure is
mandated by a government requirement.

          35. Notwithstanding the foregoing, a Party may disclose any
information otherwise protected from the disclosure in the preceding Section 34
if such information is the subject of a subpoena or demand for production of
documents in connection with any suit, arbitration proceeding, administrative
procedure or before any governmental agency, provided that in such

10

--------------------------------------------------------------------------------


event, the Party proposing to make such disclosure shall notify the other Party
prior to such disclosure and shall take such actions as are reasonably requested
and otherwise cooperate with the other Party in its attempts to protect the
confidentiality of the information, such as by requesting confidential treatment
or seeking a protective order from a court of competent jurisdiction.

          36. The Parties shall within four (4) business days of the Effective
Date mutually agree on the statements to be made concerning this Agreement in
any press release.

          37. The Parties acknowledge that this Agreement may constitute a
material definitive agreement required to be filed as a Current Report on Form
8-K pursuant to the Securities Exchange Act of 1934. The Parties agree they will
mutually work together to submit a request for confidential treatment of such
filing so that the appropriate confidential information is uniformly redacted.

Dismissal

          38. Within five (5) business days of the Parties having executed this
Agreement and the transfer of funds described in Section 18, the Parties shall
jointly move to enter a dismissal with prejudice by filing a Joint Motion for
Dismissal. The Parties agree to each bear their own costs, including attorneys’
fees, incurred in connection with the Civil Action and in fulfilling these
responsibilities under this Agreement.

**

          39. **

          40. **

          41. VNUS shall have the right of first enforcement against all
non-Party suppliers of ELA-related products in the United States where such
non-Party supplier(s) infringe both a Licensed Patent and a patent owned by a
Licensee. When either Licensee becomes aware of an ELA-related product or method
of use that it believes infringes both a Licensed Patent or an Other VNUS Patent
and a patent owned by the Licensee, the Licensee shall notify VNUS in writing
and VNUS shall have not more than 120 days to exercise its first right to
commence a

11

--------------------------------------------------------------------------------


lawsuit against the infringer. Either Licensee may commence suit against the
infringer after the earlier of expiration of the 120 day period of the preceding
sentence or the filing of suit by VNUS against the infringer. However, if either
Licensee believes it commercially necessary to pursue a provisional remedy, such
Licensee may file a complaint and application for a temporary restraining order
or preliminary injunction without first waiting for VNUS to exercise its first
right to commence a lawsuit. Except for matters released under Sections 25 and
26 above, nothing in this Agreement shall prevent either Licensee from enforcing
any of its patents that are infringed by an ELA-related product that does not
infringe any of the Licensed Patents or the Other VNUS Patents.

          42. In the event a Licensee’s Covered Products or Methods of Use
become subject to patent litigation from a party other than VNUS, it is the sole
responsibility of the Licensee to conduct its defense.

**

          43. **

          44. **

          45. **

Representations, Warranties and Indemnification

          46. Each Party warrants that it has the unencumbered legal authority
to enter into and execute this Agreement, and that the execution and performance
of this Agreement has been authorized by all necessary and appropriate corporate
action. VNUS, AngioDynamics and VSI and the undersigned individuals signing on
behalf of the Parties hereby further represent and warrant, as of the date
hereof, that they have all requisite power and authority to enter into this
Agreement and perform all of their respective obligations hereunder, and that no
claim as to which a release is granted hereunder has been assigned to any third
party.

          47. Licensees represent that they will not publicly disparage the
validity or enforceability of the Licensed Patents through acts including, but
not limited to, participating in

12

--------------------------------------------------------------------------------


or assisting any action or proceeding to challenge the validity or
enforceability of the Licensed Patents.

          48. **

          49. VNUS is not providing any warranty with respect to the Licensed
Patents to the Licensees other than to its knowledge the Licensed Patents are
valid and enforceable.

          50. If AngioDynamics purchases any assets of a Diomed entity, VNUS
represents that it will not assert any claim against AngioDynamics for damages
arising out of or related to any infringing activities of Diomed occurring prior
to such purchase, and that all Diomed ELA-related products marketed before the
date of the purchase and listed in Appendix A shall be included within the
license going forward subject to royalty payment and the other terms of this
Agreement. Nothing herein shall prevent VNUS from asserting any claims against
the Diomed estate through the bankruptcy proceeding.

          51. In the event that AngioDynamics purchases any Diomed assets, it
agrees that a license under U.S. Patent Nos. 6,769,433; 6,752,803; and 6,258,084
is necessary to avoid infringement in connection with the continued marketing of
such Diomed products in the United States.

          52. Subject to the provisions of Section 50 regarding Diomed entities,
should either Licensee after the Effective Date of this Agreement become the
owner of, owned by or under common ownership with a new Affiliate, the licenses
granted in Sections 10 and 11 shall not apply to any infringing activity by such
new Affiliate prior to the Licensee’s becoming owner of, owned by or under
common ownership with the new Affiliate, and nothing in this Agreement shall
apply to such new Affiliate for the period prior to the date on which a Licensee
becomes an owner of, owned by or under common control. VNUS retains the full
right to pursue damages, royalties or other remedies for all such prior
infringing activity via litigation in state or federal courts, or otherwise.

          53. VNUS shall not assert that any Licensed Patents that are pending
or issued as of the Effective Date are directly or indirectly infringed by **.
If in the future VNUS obtains an issued Licensed Patent that it believes is
directly or indirectly infringed by a Licensee’s **,

13

--------------------------------------------------------------------------------


VNUS shall submit the matter to arbitration as set forth below, and the Licensee
shall be entitled to assert all available defenses and counterclaims against the
respective Licensed Patent, including non-infringement, invalidity and
unenforceability, and/or may seek reexamination of such Licensed Patent.

          54. Each Licensee shall indemnify, defend, and hold harmless VNUS
against any claims or actions arising from Covered Products shipped or sold by
such Licensee.

Resolution of Disputes

          55. All disputes between or among the Parties relating to the
interpretation or application of this Agreement shall be settled by means of
alternative dispute resolution as provided in this Section. The Parties agree
that any such dispute shall be decided by a JAMS arbitrator who is a retired
Judge of the United States Court of Appeals for the Federal Circuit or a United
States District Court, and the arbitrator shall be chosen by mutual agreement of
the Parties. If the Parties cannot agree on the choice of an arbitrator, the
Parties shall ask JAMS to select one for the Parties. The arbitrator shall
determine the nature and form of the arbitration proceeding, as well as the
discovery rules applicable to the proceeding. However, unless the parties
mutually agree in writing or the JAMS arbitrator rules for good cause, in no
event shall discovery exceed the following:

          i) Written Discovery. Each party shall be entitled to serve 25
document requests, 10 single question interrogatories, and 10 single question
requests for admissions. Answers and documents, if requested, shall be produced
within thirty (30) days after service of the requests.

          ii) Oral Depositions. Each party to the dispute shall be limited to
two seven-hour depositions of the other party, and to two seven hour depositions
of non-Parties who are not expert witnesses.

          iii) Experts. Each party shall be limited to two expert(s), who shall
render a written report within ninety days after the initiation of the dispute
resolution proceeding. There shall be no rebuttal reports; rebuttals may be
raised in briefing to the Arbitrator. Each party to the dispute may take one
seven hour deposition of each Expert proffered by the other party to the
dispute.

14

--------------------------------------------------------------------------------


          iv) Discovery Disputes. The Arbitrator shall have the sole and binding
authority to render decisions concerning the propriety of all discovery
requests, the sufficiency of all discovery responses, and to otherwise resolve
all discovery disputes.

          v) Time for Discovery. All discovery shall be completed within 180
days after the initiation of the dispute by the Arbitrator. The time periods for
discovery may be extended by the Arbitrator for good cause.

Notice

          56. Any consent or notice required or permitted to be given or made by
any Party under this Agreement shall be made in writing and sent to the other
Parties by commercial carrier for delivery within two business days, to the
following addresses of the Parties, or to such other address as the addressee
may have last furnished in writing, and shall be effective upon receipt by the
addressee.

 

 

 

 

If to VNUS:

If to AngioDynamics:

 

VNUS Medical Technologies, Inc.

AngioDynamics, Inc.

 

5799 Fontanoso Way

603 Queensbury Ave

 

San Jose, CA 95138

Queensbury, NY 12804

 

Attn: General Counsel, CEO

Attn: General Counsel, CEO

 

 

 

 

If to VSI:

 

 

Vascular Solutions, Inc.

 

 

6464 Sycamore Court

 

 

Minneapolis, MN 55369

 

 

Attn: General Counsel, CEO

 

Miscellaneous

          57. The terms of this Agreement shall be binding upon the Parties
hereto, and is intended to bind to the fullest extent possible, each of their
respective officers, directors, employees, shareholders, affiliated companies,
successors, assigns and any entity or individual which or who may acquire all or
substantially all of the assets or business of VNUS, AngioDynamics or VSI.

          58. No Party may assign or otherwise transfer its rights hereunder
without the written consent of the other Parties; provided, however, that either
VNUS on the one hand, or

15

--------------------------------------------------------------------------------


AngioDynamics or VSI on the other hand, may freely assign its rights and
obligations under this Agreement to any successor or assignee of all or
substantially all of its business and business assets. Any assignment or
transfer in violation of this Section shall be deemed null and void.

          59. The failure of any Party to exercise any rights under this
Agreement shall not be deemed to constitute a waiver of any such rights.

          60. It is understood and agreed that the Parties hereto are
independent contractors, and no agency relationship, partnership, joint venture
or other similar relationship is created between or among any of the Parties to
this Agreement.

          61. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware without regard to
its conflicts of laws provisions.

          62. Licensee shall mark the IFUs, packaging, and promotional materials
(e.g. FDA labeling) of all Covered Products shipped in the Territory with the
numbers of U.S. Patents Nos. 6,769,433; 6,752,803 and 6,258,084, as well as
additional applicable Licensed Patents as reasonably directed by VNUS.
Notwithstanding the foregoing, Licensees shall be allowed to exhaust current
supplies of such materials.

          63. This Agreement and its attachments constitute the entire agreement
between the Parties regarding the subject matter hereof, and supersedes any and
all prior agreements, arrangements, or understandings between the Parties
regarding the subject matter hereof. No oral understandings, statements,
promises or inducements contrary to, or in addition to, this Agreement exist.

          64. This Agreement may not be altered or amended except by a
subsequent writing or writings signed by all Parties.

          65. This Agreement may be executed in any number of identical
counterparts by one or more Parties. All such counterparts, when so executed,
shall be deemed to constitute one final agreement as if one document had been
signed by all Parties to this Agreement. Each such counterpart, upon execution
and delivery of all counterparts, shall be deemed to be a complete

16

--------------------------------------------------------------------------------


original of this Agreement. A telecopy or facsimile transmission of a signed
counterpart of this Agreement shall be sufficient to bind the Party or Parties
whose signature(s) appears thereon.

          66. Each Party to this Agreement hereby agrees to execute and deliver
such additional and further consideration, instruments, documents and assurances
as may be reasonably necessary to carry out or fully effectuate the intent,
purposes, and provisions hereof.

          IN WITNESS WHEREOF, the Parties have executed this Settlement
Agreement by their duly authorized representatives as of the Effective Date.

 

 

 

VNUS Medical Technologies, Inc.

 

AngioDynamics, Inc.


 

 

 

 

 

By: 

 

 

By: 

 

 



 

 



 

Its:

 

 

Its:

 

 



 

 




 

 

 

 

 

Date:

 

 

Date:

 

 



 

 




 

 

 

 

 

 

 

 

Vascular Solutions, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 



 

 

 

 

Its:

 

 

 

 

 




 

 

 

 

 

 

 

 

Date:

 

 

 

 

 



17

--------------------------------------------------------------------------------


EXHIBIT A

          The following are the Covered Products of each Licensee that are
currently marketed in the Territory, or FDA cleared for marketing in the
Territory, and are licensed under the Licensed Patents and the Other VNUS
Patents:

          AngioDynamics:

          **

          VSI:

          **

18

--------------------------------------------------------------------------------